IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                                April 10, 2008
                               No. 07-60589
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

RUSSELL B ALLEN

                                          Defendant-Appellant


                 Appeal from the United States District Court
                   for the Northern District of Mississippi
                           USDC No. 3:04-CR-17-1


Before KING, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Russell B. Allen was convicted of possession with intent to distribute
cocaine, possession with intent to distribute marijuana, and possession of a
firearm during a drug trafficking crime. Allen was sentenced to a total term on
100 months in prison to be followed by 6 years of supervised release. Allen
began serving his term of supervised release on December 28, 2000.
      A warrant for violation of supervised release was issued by the Western
District of Kentucky on February 12, 2004. Allen was arrested in Kentucky on

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60589

February 26, 2004, and was charged with various state law drug and weapons
violations. On June 22, 2004, jurisdiction was transferred to the Northern
District of Mississippi. On July 15, 2004, the United States Probation Office for
the Northern District of Mississippi submitted a report alleging six violations of
Allen’s conditions of supervised release.
      From the time of Allen’s arrest in Kentucky on February 26, 2004, until
he was brought to Mississippi to face the revocation proceedings in 2007, Allen
was incarcerated in Kentucky. At the revocation hearing, Allen pleaded true to
all of the allegations contained in the 2004 probation report. On July 19, 2007,
the district court revoked Allen’s supervised release and sentenced him to 24
months of imprisonment, which was above the recommended range of 12 to 18
months, as to each of the original three counts of conviction, all to be served
concurrently. Allen requested that he be given credit against his sentence for
time spent incarcerated in Kentucky.
      Allen argues that the district court lacked jurisdiction to revoke his term
of supervised release on July 19, 2007, because the supervised-release term
expired on December 28, 2006. Allen also argues, without any legal support,
that no tolling could take place because the charges in Kentucky arose out of his
arrest on the 2004 federal revocation warrant. This court reviews de novo a
district court’s jurisdiction to revoke supervised release.     United States v.
Jackson, 426 F.3d 301, 304 (5th Cir. 2005). Under 18 U.S.C. § 3583(I), the
district court has jurisdiction to revoke a supervised release term after the
expiration of that term if, before its expiration, a warrant or summons had been
issued alleging a supervised release violation. Allen does not dispute that the
revocation warrant was issue in 2004, prior to the expiration of his term of
supervised release. Allen does not assert that the ultimate revocation in 2007
was based on the violations of release alleged in the 2004 warrant. Allen did not
assert in the district court and does not now assert that the delay caused by his
incarceration in Kentucky was more than reasonably necessary to adjudicate

                                        2
                                  No. 07-60589

matters arising prior to the expiration of his period of release in December of
2006. Allen has not shown that the district court was without jurisdiction to
proceed on July 19, 2007, on a revocation warrant issued in 2004, even though
the term of supervision expired on December 28, 2006.
      Allen argues, alternatively, that the district court should have credited the
time he spent incarcerated prior to conviction in Kentucky against the sentence
he received on revocation of his supervised release. A district court is not
authorized to compute service credit under 18 U.S.C. § 3585; credit awards are
to be made by the Attorney General, through the Bureau of Prisons (BOP).
United States v. Wilson, 503 U.S. 329, 335 (1992); United States v. Dowling,
962 F.2d 390, 393 (5th Cir. 1992). Prior to seeking judicial review of credits
under §3585(b), prisoners are required to exhaust their administrative remedies.
See Dowling, 962 F.2d at 393. Accordingly, the district court did not err in
failing to calculate any credit towards Allen’s sentence.
      AFFIRMED.




                                        3